DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I (claims 1-10) in the reply filed on 02/02/2021 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 9-10 are rejected under 35 U.S.C. 103 as being obvious over US 2016/0335921 (Chung) in view of Applicant Admitted Prior Art CN106530922 (AAPA1).
The applied reference has a common applicant and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
In re Claim 1
Chung teaches a CPR training apparatus, comprising:

a compression portion provided in the body portion, the compression portion to be pressed in response to a chest compression (par. 0038);
enabling an artificial ventilation (par. 0029);  and
a measurer configured to measure a CPR performance state in response to the chest compression and an artificial ventilation performed on the mannequin (par. 0041).
Chung fails to specifically teach the claimed airbag connected to the airway.
AAPA1 teaches a CPR training apparatus that includes the use of an airbag connected to an airway of a mannequin.
It would have been obvious to one possessing ordinary skill in the art, before the effective filing date of the invention, to have supplemented Chung with the airbag of AAPA1 to simulate the lungs within the mannequin body.

In re Claim 2
Chung further teaches:
a compression plate provided in the body portion (par. 0011);
an elastic body connected to the compression plate, the elastic body configured to provide a restoring force (par. 0037);
a tilt detecting sensor installed on the compression plate, the tilt detecting sensor configured to detect a change in a tilt of the compression plate in response to the chest compression (par. 0050); and


In re Claim 9
Chung further teaches a display configured to display a virtual blood movement based on the CPR performance state, wherein the display comprises a light emitting line including a plurality of light emitting diodes (LEDs) configured to sequentially emit light based on the measured CPR performance state (par. 0011).

In re Claim 10
Chung further teaches a compression depth displaying line disposed to extend from a chest of the body portion toward both shoulders of the body portion, the compression depth displaying line configured to display a virtual cardiac output corresponding to the depth of the chest compression; and a blood circulation displaying line disposed to circulate through the body portion and the head portion, the blood circulation displaying line configured to display a virtual blood circulation corresponding to a performance state of the chest compression (Fig. 2).

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 

Claims 3-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chung and AAPA1 as applied to claim 1 above, and further in view of US 2009/0035740 (Reed).
In re Claim 3
Chung and AAPA1 render the limitations of claim 1 obvious (see rejection above) but fail to specifically teach the claimed magnetic substance and magnetic field sensor.
Reed teaches a CPR training apparatus that utilizes magnetic material and a magnetic field sensor to measure chest compression (par. 0059).
It would have been obvious to one possessing ordinary skill in the art, before the effective filing date of the invention, to have further modified Chung to supplement it with the sensor of Reed on the chest plate of Chung as the pressure sensor kit, in order to measure chest compressions.

In re Claim 4
Chung further teaches wherein the measurer is configured to:
measure a position of the chest compression performed on the body portion through the tilt detecting sensor (par. 0050); and

In re Claim 5
Chung further teaches using a set reference value and using the readings from the sensors compared to the reference value to detect the position of the chest compression performed on the body portion based on the comparison to the reference value (par. 0041).
Chung fails to specifically teach the claimed database, but the “setting of a database” is merely interpreted as having set reference values, and as such, Chung reads on the claimed invention.

In re Claim 6
Chung, AAPA1 and Reed render the limitations of claim 3 obvious (see rejection above) and Reed further teaches that the magnetic field sensor is configured to detect a change in a magnetic field in response to chest compressions (Reed: par. 0059), and Chung teaches that the measurer is configured to measure a performance state of the artificial ventilation performed on the mannequin (par. 0041-0042). The references fail to specifically teach the claimed location of the sensor and magnetic substance or that magnetic field is changed in response to changing volume in the airbag.
The location of the field sensor and substance are interpreted as a matter of design choice that fails to patentably distinguish the claimed invention over the prior art of record. Specifically, by using either the location as recited or as taught by the modified references, the goal of detecting changes in the magnetic field is achieved.


In re Claim 8
Reed further teaches a communicator configured to transmit information measured to an external server (par. 0002).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chung and AAPA1 as applied to claim 1 above, and further in view of US 2003/0022142 (Pastrick).
In re Claim 7
Chung and AAPA1 render the limitations of claim 1 obvious (see rejection above) but fail to specifically teach the claimed contact protrusion and clicker.
Pastrick teaches a CPR training apparatus with a contact protrusion (pin) and a clicker that are used to produce a sound when in contact with each other when a person simulates CPR (par. 0054).
It would have been obvious to one possessing ordinary skill in the art, before the effective filing date of the invention, to have further modified Chung to include the contact protrusion and clicker as taught by Pastrick in order to yield the predictable result of providing feedback to a person during CPR training.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,195,896 (Sweeney) teaches the mannequin, compression portion and airbag recited in claim 1 (see Sweeney Fig. 1) but fails to specifically teach the claimed measurer. However, in light of the cited prior art references, it would have been obvious to have combined Sweeney with the measurer of Reed to arrive at the invention of claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY-DARYL FLETCHER whose telephone number is (571)270-5054.  The examiner can normally be reached on Monday -Friday (7-3).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on 571-270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JERRY-DARYL FLETCHER/Primary Examiner, Art Unit 3715